
EXHIBIT 10.5
 

 
Century Aluminum Company
2511 Garden Road
Building A
Suite 200
Monterey, CA 93940
United States of America




Monterey, California 8 April 2008


SELLER’S SALES CONTRACT No. 161.07.xxxx-S
BUYER’S PURCHASE CONTRACT No. XXXXXXXXX


This Agreement is made as of 8 April 2008 (the “Effective Date”) between Century
Aluminum Company, 2511 Garden Road, Building A, Suite 200, Monterey, CA 93940,
USA (the “Buyer”) and GLENCORE AG, Baarermattstrasse 3, CH-6341, Baar,
Switzerland (the “Seller”).


1.
SCOPE OF THE AGREEMENT



Seller agrees to sell Alumina and Buyer agrees to buy Alumina on the terms and
conditions set out below.


2.
DEFINITIONS



1 ton                                                      1 metric ton or 1000
kilograms or 2204.62 lbs.


US$ and
cents                                                                Means the
lawful currency of the United States of America.
 
 

INCOTERMS 2000
Means the publication entitled “ICC Official Rules for the Interpretation of
Trade Terms – Incoterms 2000”, published by the International Chamber of
Commerce (2000 edition).

 
 

Alumina
Means sandy calcined metallurgical grade alumina from any one of the following
source refineries at Seller’s option and any other mutually agreed source
origins:



Alpart, Jamaica (*)
Corpus Christi, Texas (*)
Suralco, Surinam
Jamalco, Jamaica (*)
Bauxilum, Venezuela
AoA, Australia
Windalco, Jamaica (*)
Alunorte, Brazil
Worsley, Australia
     



(*) The above designated Alumina shall not be permitted for delivery to Buyer's
smelter at Mt. Holly, South Carolina.  Buyer shall declare by latest 31 October
of the year prior delivery what quantity of Alumina it intends to ship to the
Mt. Holly smelter. Buyer shall use its reasonable efforts to obtain acceptance
of Alpart, Jamalco and Windalco as an unconditional source of Alumina prior to
the commencement of the Contract and/or during the Term of the Contract.


Banking Day
Means any day except a Saturday or Sunday on which banks in the City of New
York, New York, United States of America are generally open for the conduct of
business.


 
- 1 -
 
 



Business Day
Means any day except a Saturday or Sunday on which banks in the City of New
York, New York, United States of America are generally open for the conduct of
business.



Calendar
Month                                                                Refers to a
named month in the Gregorian calendar.
 
 

Contract Period
Means (i) each Contract Year (except the last Contract Year) and (ii) the period
commencing on the first day of the last Contract Year and ending on the last day
of the Calendar Month in which this Agreement terminates.



Contract Year
Means 2010 and each Year thereafter that falls (in whole or in part) within the
Term of this Agreement.

 
 

LME
Means the average daily 3 month and cash settlement price for high grade
aluminium, as published in Platt’s Metals Week averaged over the Quotational
Period.



Loss
Means, with respect to this Agreement an amount that a party reasonably
determines in good faith to be its total losses and costs (or gain, in which
case expressed as a negative number) in connection with this Agreement as the
case may be, including any loss of bargain, cost of funding or, at the election
of such party but without duplication, loss or cost incurred as a result of its
terminating, liquidating, obtaining or re-establishing any hedge or related
trading position (or any gain resulting from any of them). Loss includes losses
and costs (or gains) in respect of any payment or delivery required to have been
made (assuming satisfaction of any applicable condition precedent) on or before
the date of determination of such loss and not made. Loss does not include a
party’s legal fees.



Month of Actual Shipment
Means in respect of any shipment of Alumina the calendar month in which shipment
takes place, as evidenced by the Bill of Lading date.

 
 

Month of Scheduled Shipment
Means the calendar month in which the relevant shipment has been scheduled, as
per clause 6 below, or as otherwise agreed in writing between the parties.



Quantity
means the Quantity of Alumina to be delivered in each Contract Year in
accordance with Clause 5.

 
 

Quotational Period
Means the month prior to the Month of Scheduled Shipment.

 
 

Year
Means a year in the Gregorian calendar, which shall commence on 1 January and
end on 31 December.



3.
TERM



3.1
The term of this Agreement (the “Term”) shall be from 1 January 2010  until
December 31, 2014 unless further extended or earlier terminated pursuant to the
terms of this Agreement.


 
- 2 -
 
 



4.
MATERIAL AND QUALITY



4.1
Alumina supplied under this Agreement will comply with the specifications for
the applicable source refinery attached as per Annex 1.  If Seller’s supplier
changes the specifications for alumina produced by such supplier, Seller may
propose that Buyer accept Alumina conforming to such revised specifications
under this Agreement and Buyer shall not unreasonably withhold or delay such
consent.  Seller hereby warrants that Alumina delivered pursuant to this
Agreement shall conform to the chemical and physical specifications set out in
Annex 1 or such other specifications as are from time to time agreed between
Buyer and Seller in writing (the “Specifications”).



4.2
Seller has the option to provide up to a maximum of four (4) Alumina sourced
origins per Contract Year (defined as 1 January – 31 December) with the
origin(s) under each Contract Year to be declared by the Seller no later than
November 30th of the year prior to the Contract Year in question (“Supply
Campaigns”). Seller acknowledges that the use of multiple origins may have
financial and operational impacts on Buyer. Accordingly, Seller and Buyer agree
to use their reasonable efforts to establish a mutually acceptable shipping
schedule that avoids to a practicable extent financial and operational impact to
either party. Seller shall use its reasonable efforts to provide Buyer with a
continuous origin supply of Alumina for a minimum of 3 months to be used at each
of the Buyer's individual smelters.



4.3
If at any time during the “”Term”” of this Agreement a particular alumina source
nominated and/or used in the alumina to aluminium conversion process adversely
impacts Buyer’s ability to convert alumina into the aluminium quality required
by Buyer and/or creates a legal or a governmental condition that adversely
impacts the operating performance of a Buyer’s smelter(s) in part or in whole,
Buyer and Seller agree to expeditiously work together to find a mutually
acceptable solution.



4.4
Seller has the right to propose alternative Supply Campaigns after November 30th
which will be subject to review and acceptance by Buyer at its discretion, not
to be unreasonably with held or delayed.



5.
QUANTITY



5.1
The following quantities of Alumina shall be delivered under each Contract Year:



2010:
290'000 MT
2011:
365'000 MT
2012:
450'000 MT
2013:
450'000 MT
2014:
730'000 MT



5.2
The Quantity of Alumina deliverable in any given year shall be subject to a +/-
5 percent tolerance in Buyer's option to be declared by no later than 30
November of the year prior to the Contract Year in question.

 
6.
SHIPMENT



6.1
Not later than 60 days prior to the beginning of each Contract Year, Buyer shall
notify Seller in writing of the amount of Alumina which Buyer expects to require
for delivery in each Month during the Contract Period, which notice shall
include a proposed vessel loading schedule for such Contract Year (the “Proposed
Vessel Loading Schedule”) as well as the amount of Alumina scheduled to be
delivered to each of the Buyer's individual smelters.


 
- 3 -
 
 



6.2
The Proposed Vessel Loading Schedule shall specify:



 
(a)
the total number of shipments for the relevant Contract Year, each shipment
numbered from one onwards consecutively;



 
(b)
the Month of Scheduled Shipment required for each individual smelter;



 
(c)
the quantity (lot size) of Alumina to be supplied by Seller and accepted by
Buyer for each such shipment for each individual smelter; and



 
(d)
the preliminary laydays for each shipment for each individual smelter.



6.3
Each Proposed Vessel Loading Schedule is subject to Seller’s approval, which
shall not be unreasonably withheld or delayed.



6.4
Buyer and Seller are to mutually agree on a Vessel Loading Schedule by no later
than 15th December of the year prior to the Contract Period in question.  Once
approved, the Vessel Loading Schedule shall be final and binding on both parties
(the “Final Vessel Loading Schedule”).  The Final Vessel Loading Schedule shall
not be amended unless agreed in writing by both the Seller and Buyer.



6.5
The shipments, shall be in lot sizes of between 25,000 – 35,000 MT and are to be
approximately evenly distributed over each Contract Year.  Final lot sizes shall
be adjusted to reflect the physical limitations of the loading port for the
origin and or origins declared for the Contract Year in question. In the event
of delivery from Corpus the lot sizes are to be between a minimum of 13,000  and
a maximum of 30,000MT to be mutually agreed by 15th December of the year prior
to the Contract Period in question.



6.6
Each individual  lifting will, for shipping purposes, be subject to a +/- 5
percent tolerance with the final shipment in any given Contract Year adjusted to
reflect the balance Alumina declared under clause 5 above.



7.
PACKING



7.1
In Bulk



8.
DELIVERY



8.1
FOB Spout Trimmed (“FOB ST”) at the load port of the respective source
refinery.  All vessels provided shall be suitable for loading and/or discharging
and in conformity with the restrictions and limitations at the respective load
ports and / or discharge ports at the time of shipping.



9.
PRICE

 
 

9.1
The price for the Alumina for each Calendar Year shall be calculated as follows:



 
(a)
A Base Price of * percent of the LME per MT for 33.33 pct of the Quantity
required in any given Contract Year and

 
 
(b)
A Base Price equal to a percentage of the LME per MT for 66.67 pct of the
Quantity required in any given Contract Year determined by negotiation between a
Put and Call pricing range under which the Seller has the right to sell at * pct
of the LME per MT and the Buyer has the right to buy at * pct of the LME per
MT.  The applicable percentage shall be agreed between the Buyer and Seller by
no later than November 15th of the year preceding the Contract Year in question.

 
 
 
*
Confidential information has been omitted from this exhibit pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.


 
- 4 -
 
 

 


 
9.2
If no agreement is reached by pursuant to clause 9.1(b) above and neither party
exercises its right to either put or call by November 15th of the year preceding
the Contract Year in question, then deliveries for the 66.67 pct of the Quantity
required in any given Contract Year under the Agreement shall be suspended for
that Contract Year in question and the Quantity shall be reduced to 33.33 pct of
the Quantity for that Contract Year.

 
9.3
If agreement is reached pursuant to clause 9.1(b) above, then each shipment of
Alumina shall, subject to Clause 9.4, be invoiced on the basis of 33.33 pct of
the shipment is priced in accordance with Clause 9.1(a) and the balance priced
in accordance with clause 9.1(b).

 
9.4
The Base Price of the Material in any Contract Year shall be based on the
delivery of 50 pct of the material from Jamaica and 50 pct of the material from
Brazil (Alunorte).  To the extent that Material delivered in any Contract Year
is not distributed equally between Jamaica and Brazil then the excess Material
shall be subject to the following per MT adjustment to the Base Price:




 
Jamaica
Brazil
Corpus
*
*
Venezuela
*
*
Jamaica
*
*
Brazil
*
*
Australia
*
*
Surinam
*
*



 
*
Confidential information has been omitted from this exhibit pursuant to a
request for confidential treatment filed separately with the Securities and
Exchange Commission.



9.5
In the event that Seller is unable to supply Buyer with Material from Sherwin to
the extent that it is required by Buyer's smelter at Ravenswood, WV, then the
base price shall be adjusted in Buyer’s favor to reflect the prevailing freight
parity for the delivery year in question between Sherwin to Darrow , LA and
Seller's alternatively declared Source Refinery to Darrow, LA.



10.
PAYMENT



10.1
Net 30 days after Bill of Lading date by telegraphic transfer against
presentation of the following standard shipping documents:



 
(a)
Seller’s commercial invoice in triplicate, calculated in accordance with clause
9.

 
(b)
Full set (3/3) of clean on board ocean Bills of Lading, made out To Order and
Blank Endorsed, marked “Freight payable as per Charter Party”.

 
(c)
Certificate of Weight in triplicate issued by an independent surveyor.

 
(d)
Certificate of Quality/Analysis in triplicate issued by the producer of the
Alumina (the “Producer”).

 
(e)
Certificate of Origin in triplicate issued by the Producer.

  
11.
FREIGHT



11.1
Buyer and Seller may agree by no later than November 30th of the Year prior to
the Contract Year in question that Seller shall  sell to Buyer a contract of
affreightment (“COA”) covering the delivery of Alumina.  The COA is to be
concluded on terms and conditions to be agreed by Seller and Buyer whereby
Seller or its nominee will sell freight to Buyer in addition to those
obligations of Seller under this Agreement. 


 
- 5 -
 
 



11.2
If Buyer and Seller mutually agree on a COA then the cost of the same will be
added as a cost per Metric Ton to the Base Price as determined under clause 9
above for the Contract Year in question.



12.
LOADING CONDITIONS



12.1
The standard Producer terms and conditions at the time of shipment at the port
of loading for the respective source refinery are to apply, including applicable
charter party (“C/P”) demurrage and despatch rate at the time of the shipment.
The current applicable standard Producer terms and conditions are attached as
per Annex 2 Seller shall be responsible for promptly supplying to Buyer a copy
of the load port requirements in the event that a change is made to those
attached hereunder.



13.
INSURANCE



13.1
If Buyer and Seller agree that Seller shall sell a COA during the relevant
Contract Year, then Seller shall be responsible for providing insurance from
loading through to discharge port for the full CIF value, calculated in
accordance with the terms of this Agreement against full risks in accordance
with current Institute Marine Cargo Clauses (all risks) including War Risks and
SRCC, average irrespective of percentage, with the addition of the customary 10%
(ten percent).



13.2
In addition, Seller shall provide Buyer with an Original Insurance certificate
in duplicate for 110% of invoice value covering All Risks, War Risks and SRCC
Clauses.



13.3
The cost of the insurance will be added as a cost to the Base Price as
determined under clause 9 above for the Contract Year in question.



14.
TITLE AND RISK



14.1
Title and risk will pass from Seller to Buyer when the Alumina passes over the
ship’s rail at the port of loading.



15.
DETERMINATION OF WEIGHT



15.1
Seller shall, at its cost, arrange for the determination of the weight of the
shipload at the load port by means of draft survey from an independent surveyor
before commencement and after completion of loading and shall obtain a
certificate of weight from an independent qualified marine surveyor.  The
determined weight shall be reported on the Bill of Lading and for all purposes
will be final, binding and conclusive as to the weight of the shipload.  Buyer
shall have the right to have a representative present at such weight
determination at Buyer’s expense.



16.
SAMPLING



16.1
Seller shall, at its cost, arrange for the Producer to take a bulk sample of the
Alumina from the shipload in accordance with the Producer’s standard procedures
and divide it into three (3) equal parts.  Each of those samples shall be placed
in a sealed sample container.  A label showing Seller’s name, name of vessel,
weight of the shipload and Bill of Lading date shall be affixed to each sample
container.  One sample shall be delivered to Buyer (along with a report of the
analysis), and two shall be retained by Seller or Producer, one for its own
analysis and one for a referee analysis, in case such analysis is required by
either party. Buyer shall have the right to have a representative present at
such sampling at Buyer’s expense.


 
- 6 -
 
 





17.
ANALYSIS



17.1
Seller shall, at its cost, arrange for analysis of its own alumina samples taken
pursuant to Clause 16 above, in accordance with the Producer’s customary
analysis procedures. Unless a referee analysis is carried out in accordance with
Clause 18 below, Seller's sample analysis shall be final, binding and conclusive
on the parties hereto.



17.2
The Alumina shall be deemed to conform to the applicable Specifications unless
Buyer notifies Seller within 30 (thirty) days of receipt of the Alumina that
said Alumina does not conform to the Specifications and the nature of the
non-conformity.  Within 14 (fourteen) days of receipt of any notice of
non-conformity, Seller shall advise Buyer whether or not it accepts that the
relevant Alumina does not conform with the applicable Specifications.



18.
REFEREE ANALYSIS



18.1
In case of disagreement between Buyer and Seller about the conformity of any
Alumina supplied under this Agreement, then at the request of either party the
sample retained by Seller/Producer for referee analysis shall be analysed in
accordance with the Producer’s standard analysis procedures by a laboratory
mutually agreed upon by the parties (or, failing agreement, Societe Generale de
Surveillance SA), and the analysis of such laboratory shall be final, binding
and conclusive on the parties. Each party shall be entitled (at its own cost) to
be represented during such referee analysis. The cost of the said analysis will
be borne by the party whose results differ most from those given by the referee
laboratory.



19.
FAILURE TO MEET SPECIFICATIONS



19.1
If any Alumina delivered hereunder does not meet the Specifications
(“Non-Conforming Alumina”), Buyer and Seller will endeavour to reach agreement
on what actions should be taken with respect thereto.  If and to the extent that
Buyer and Seller reach any agreement with respect to any action to be taken with
respect to any Non-Conforming Alumina, the provisions of this Section shall be
deemed to be modified accordingly (but only to the extent necessary to reflect
such agreement and only in respect of such Non-Conforming Alumina).  



19.2
In respect of any Non-Conforming Alumina delivered hereunder, Buyer shall have
the option to:



 
(a)
nevertheless take delivery subject to payment to Buyer by Seller of compensation
as hereinafter provided. The parties shall confer in an endeavour to agree upon
the compensation to be paid to Buyer by Seller to compensate Buyer for any loss
in value of the alumina attributable to the alumina not meeting the
Specifications. If the parties are unable to agree upon an amount of
compensation payable by Seller, the question shall be referred to arbitration
pursuant to Clause 22 and in that arbitration the arbitrators shall be bound by
the provisions of this clause and clauses 28 and 29 below; or



 
(b)
promptly reject the Alumina by giving written notice to Seller. If Buyer elects
to reject any Non-Conforming Alumina:



 
(i)
title to such Non-Conforming Alumina shall revert to Seller on the date on which
Buyer gives notice thereof; provided that risk of loss of such Non-Conforming
Alumina shall remain with Buyer until Buyer ships disposes of or otherwise deals
with the Non-Conforming Alumina as directed by and at the expense to Seller
(acting reasonably);


 
- 7 -
 
 





 
(ii)
Seller shall refund any amount paid by Buyer for such Non-Conforming Alumina;



 
(iii)
upon receipt by Buyer of the amounts required pursuant to clause (iv) below,
Buyer will ship, dispose of or otherwise deal with the Non-Conforming Alumina in
such manner as may be directed by Seller (acting reasonably); and



 
(iv)
Seller shall pay Buyer for (i) all shipping, insurance and other out-of-pocket
direct costs reasonably incurred or to be incurred and documented by Buyer in
carrying out the directions of Seller; and (ii) the Replacement Losses if any,
(as defined in clause 19.3 below) incurred by Buyer in procuring alumina from
third parties as a substitute for Non-Conforming Alumina; or



 
(c)
Seller and Buyer may agree for a replacement cargo to be delivered to Buyer on
terms to be agreed.



19.3
“Replacement Losses” shall mean the excess, if any, of the purchase price,
transportation, insurance and freight costs actually incurred by Buyer, acting
reasonably, in procuring alumina from third parties as a substitute for the
Non-Conforming Alumina and the purchase price, transportation, insurance and
freight costs Buyer would have paid to obtain Alumina in accordance with the
terms of this Agreement.  The precise amount payable in respect of Replacement
Losses shall be determined (i) by Buyer acting reasonably, with a statement of
such Losses and copies of calculations, invoices and the methodology in respect
of Buyer’s determination of such Losses provided by Buyer in writing to Seller
not later than the 30th day after the date on which such Alumina is finally
determined to be Non-Conforming Alumina in accordance with this Agreement, and
(ii) confirmed in writing by Seller within 10  Business Days of receipt, failing
which either party may refer such determination to arbitration pursuant to
Clause 22.



19.4
In respect of any Non-Conforming Alumina delivered hereunder, Buyer shall use
its commercially reasonable efforts to utilize the remedy specified in Clause
19.2 (a) above. Should this remedy not be possible, despite Buyers best efforts
to do so, then Buyer may elect one of the above remedies specified in Clause
19.2 (b).   If Buyer fails to make any election under Clause 19.2 (a) or (b),
the Non-Conforming Alumina shall be deemed for the purposes of this Agreement to
meet the Specifications.



19.5
The remedies conferred on Buyer in respect of any Non-Conforming Alumina
delivered hereunder shall be the sole and exclusive remedies of Buyer against
Seller in respect of such Non-Conforming Alumina and, except as expressly set
out in this Clause 19, Seller shall not be liable to Buyer or any of its
affiliates (whether in contract, tort or otherwise) for any loss or damage of
any nature arising out of such Non-Conforming Alumina.


 
- 8 -
 
 





20.
FORCE MAJEURE



20.1
“Force Majeure” means any cause or event reasonably beyond the control of a
party, including, but not limited to fires, earthquakes, lightning, floods,
explosions, storms, landslides and other acts of natural calamity or acts of
god; navigational accidents or maritime peril; significant vessel damage
preventing the vessel from fulfilling its intended voyage or vessel loss;
strikes, grievances, actions by or among workers or lock-outs (whether or not
such labour difficulty could be settled by acceding to any demands of any such
labour group of individuals); accidents at, closing of, or restrictions upon the
use of mooring facilities, docks, ports, harbours, railroads or other
navigational or transportation mechanisms; disruption or breakdown of, storage
plants, terminals, machinery or other related facilities (except to the extent
such disruption or breakdown is caused by the wilful misconduct or gross
negligence of Seller); acts of war, hostilities (whether declared or
undeclared), civil commotion, embargoes, blockades, terrorism, sabotage or acts
of the public enemy; any act or omission of any governmental authority; good
faith compliance with any order, request or directive of any governmental
authority; curtailment, interference, failure or cessation of supplies beyond
the reasonable control of a party; or any other cause beyond the reasonable
control of a party, whether similar or dissimilar to those above and whether
foreseeable or unforeseeable, which, by the exercise of due diligence, such
party could not have been able to avoid or overcome.  For the avoidance of
doubt: (a) Force Majeure include acts undertaken by a party directly in
anticipation of, or to minimize losses that could arise from, an event of Force
Majeure; and (b) a party’s inability economically to perform its obligations
under this Agreement or financial hardship shall not constitute an event of
Force Majeure.



20.2
Subject to the terms of this Agreement, neither party shall be liable to the
other if it is rendered unable by an event of Force Majeure to perform in whole
or in part any obligation or condition of this Agreement, except for any payment
or indemnification obligations, for so long as the event of Force Majeure exists
and to the extent that performance is prevented or delayed by the event of Force
Majeure and which that party is not able to prevent or overcome in accordance
with normal industry practice and standards provided, however, that:



 
(a)
the party prevented from performing shall use reasonable efforts to avoid or
remove the event of Force Majeure, including, without limitation, if Seller
declares a Force Majeure in good faith in relation to an origin which has been
accepted or deemed to have been accepted under clause 4 above, then the Seller
shall use reasonable best efforts to source an alternative cargo to that
originally affected by the Force Majeure and the time for performance of this
Agreement shall be extended until the earlier of the duration of the Force
Majeure event and the time reasonably necessary for Seller to source an
alternative cargo to that originally affected by the Force Majeure;



 
(b)
the settlement of strikes or other events of labour unrest shall lie entirely
within the discretion of the party having the difficulty and such party shall
not be required to settle such strikes or labour unrest by acceding to the
demands of the opposing party when such course of action is deemed inadvisable
by the party having the difficulty; and



 
(c)
if any Force Majeure limits rather than prevents Seller’s production or delivery
of Alumina then Seller shall be obligated to deliver to Buyer, on a proportional
basis, such quantity from the actually produced or deliverable total quantity,
in the proportion of Seller’s annual commitment to Buyer and Seller’s total
combined annual commitment to all the purchasers under Seller’s sales agreements
with respect to the sale and delivery of Alumina in effect during the period of
such Force Majeure and affected by the Force Majeure.




 
- 9 -
 
 



20.3
During the period that performance by one of the parties of a part or whole of
its obligations has been suspended by reason of an event of Force Majeure, the
other party likewise may suspend the performance of all or a part of its
obligations to the extent that such suspension is commercially reasonable,
except for any payments then owing and indemnification obligations.



20.4
The party rendered unable to perform shall give prompt (and in any event to the
extent practicable, within 72 hours after becoming aware of the Force Majeure
event) written notice to the other party of the occurrence of a Force Majeure
event, including, to the extent feasible, the details, the expected duration and
the volume of products affected.  Such party also shall promptly notify the
other when the event of Force Majeure is terminated.



20.5
Upon a Force Majeure affecting Seller, Buyer may elect to either:



 
(a)
in circumstances where the inability of Seller to deliver Alumina to Buyer would
in the reasonable opinion of Buyer lead to a situation whereby the stocks of
alumina at Buyer’s (or Buyer’s affiliate’s) smelter would reach critically low
levels, Buyer may, upon written notice to Seller purchase from other suppliers
any or all of the quantities of alumina which Seller is or expects to be unable
to deliver and (i)  Seller shall not be liable to Buyer for any cost, expense or
loss whatsoever of Buyer arising out of any purchase Buyer may make from other
suppliers; (ii) Buyer shall give Seller written notice of any such purchase (the
“Covered Alumina”), the amount of which shall be deducted from the quantity to
be purchased during the Contract Period in which Buyer makes such purchase and
(iii) Seller’s obligation to source an alternative supply under clause 20.2(a)
shall cease with respect to the Covered Alumina; or



 
(b)
extend the term of this Agreement to the extent that Seller has invoked this
provision (in which case the price for Alumina in effect for the extended term
shall be the same as the price in effect for Alumina scheduled to be delivered
but not delivered during the Force Majeure).



20.6
Upon a Force Majeure affecting Buyer, Seller may elect to either:



 
(a)
sell to other buyers the Alumina which Buyer is or expects to be unable to
accept, and Buyer shall not be liable to Seller for any cost, expense or loss
arising out of any such sales; Seller shall give Buyer written notice of any
such sale, the amount of which shall be deducted from the quantity purchased
during the Contract Period in which Seller makes such sale; or



 
(b)
extend the term of this Agreement to the extent that Buyer has invoked this
provision (in which case the price for Alumina in effect for the extended term
shall be the same as the price in effect for Alumina scheduled to be delivered
but not delivered during the Force Majeure).



20.7
Notwithstanding the foregoing provisions, upon a Force Majeure which continues
for a period of six consecutive months or more, then:



 
(a)
for a Force Majeure affecting Buyer, Seller may, elect at any time thereafter to
suspend this Agreement to the extent of the deliveries of Alumina affected by
the Force Majeure for that Contract Year, with immediate effect, provided that
the Force Majeure is continuing as of the date of such notice, by sending a
written notice to Buyer as provided in this Agreement announcing exercise of
such right of suspension to the extent of the deliveries of Alumina affected by
the Force Majeure for that Contract Year;


 
- 10 -
 
 





 
(b)
for a Force Majeure affecting Seller, Buyer may elect at any time thereafter
to suspend this Agreement to the extent of the deliveries of Alumina affected by
the Force Majeure for that Contract Year, with immediate effect, provided that
the Force Majeure is continuing as of the date of such notice, by sending a
written notice to Seller as provided in this Agreement announcing exercise of
such right of suspension to the extent of the deliveries of Alumina affected by
the Force Majeure for that Contract Year.



Alternatively, the party not affected by the Force Majeure may continue to
exercise its rights as set forth above in clauses 20.5 or 20.6 (as the case may
be and as applicable), and not exercise the right of suspension provided in this
clause.


21.
GOVERNING LAW / JURISDICTION



21.1
This agreement shall be subject to and construed under the laws of the State of
New York, excluding the rules of conflicts or choice of law and excluding the
United Nations Convention on Contracts for the International Sale of Goods.



22.
ARBITRATION / DISPUTE RESOLUTION



22.1
Any controversy, dispute, or claim arising out of or relating to this Agreement,
or the breach thereof, shall be settled by arbitration administered by the
American Arbitration Association under its Commercial Arbitration Rules, and
judgement on the award rendered by the arbitrators may be entered in any court
having jurisdiction thereof.  There shall be three arbitrators, and the
arbitration shall be conducted in the English language in New York, New York,
U.S.A.



23.
TAXES AND TARIFFS



23.1
Any taxes, tariffs and duties whether existing or new on the Alumina or on
commercial documents relating thereto or on the cargo itself, imposed in the
country of origin shall be borne by Seller.



23.2
Any taxes, tariffs and duties whether existing or new on the Alumina or on
commercial documents relating thereto or on the cargo itself, imposed in the
country of discharge and/or the importing country shall be borne by Buyer.



24.
LICENSES



24.1
Buyer undertakes that all the necessary import licences and all other
authorisations required for the alumina have been obtained (and/or will be
obtained) for the entire quantity covered by this Agreement. Buyer furthermore
guarantees that such licences will remain in force for the Term.



25.
ASSIGNMENT / THIRD PARTY RIGHTS



25.1
Without the prior written consent of the other party, which consent shall not be
unreasonably withheld, or delayed,  neither party may assign its rights or
obligations under this Agreement in full or in part, except that:



 
(a)
Seller and its assignees may without such consent assign all or a portion of
their rights to receive and obtain payment under this Agreement in connection
with securitisation or bank funding arrangements including the arbitration and
law clauses herein; and

 
(b)
Buyer and its assignees may without such consent assign all or a portion of
their rights under this Agreement to any wholly owned, direct or indirect,
subsidiary of Buyer provided that if that assignee ceases to be a wholly owned,
direct or indirect, subsidiary of Buyer, then that assignee shall re-transfer
this Agreement to Buyer or another wholly owned, direct or indirect, subsidiary
of Buyer.


 
- 11 -
 
 





25.2
Any assignment under clause 25.1(a) above will not detract from either
party's obligations under this Agreement.



25.3
Any purported assignment under clause 25.1(b) will only be valid upon Buyer
providing, upon request, a guarantee for the obligations of the proposed
assignee in a form reasonably acceptable to Seller.



25.4
Except as expressly provided in this clause, a person who is not a party to this
contract has no right under the Contracts (Rights of Third Parties) Act 1999
(“the Act”) to enforce any term of this contract but this does not affect any
right or remedy of a third party which exists or is available apart from the
Act.



26.
FAILURE TO ACCEPT DELIVERY AND FAILURE TO DELIVER



26.1
If Buyer fails to accept delivery for any reason other than Force Majeure,
Seller shall be entitled to (i) sell to other buyers the Alumina which Buyer is
or appears to be unable to accept, in which event Buyer shall be liable to
Seller for any loss, including any loss of purchase price and any such
transportation, insurance and freight costs actually incurred by Seller, acting
reasonably, in selling alumina to third parties in excess of such
transportation, insurance and freight costs Seller would have incurred in
accordance with the terms of this Agreement; or (ii) extend the term of this
Agreement. If Seller elects to extend the term of this Agreement, the price for
Alumina in effect for the extended term shall be the same as the price in effect
for Alumina scheduled to be delivered but which Buyer was unable to accept.
Buyer shall give Seller written notice immediately upon anticipating an
inability to accept delivery.  Buyer’s liability for failure to accept shall be
limited to that portion of the quantity of Alumina which Buyer is unable to
accept.



26.2
If Seller fails to deliver for any reason other than Force Majeure, Buyer shall
be entitled to (i) purchase from other sellers the quantity of alumina which
Seller is or appears to be unable to deliver, in which event Seller shall be
liable to Buyer for the excess, if any, of the purchase price, transportation,
insurance and freight costs actually incurred by Buyer, acting reasonably, in
procuring alumina from third parties as a substitute for the Alumina and the
purchase price, transportation, insurance and freight costs Buyer would have
paid to obtain Alumina in accordance with the terms of this Agreement; or (ii)
extend the term of this Agreement.  If Buyer elects to extend the term of this
Agreement, the price for Alumina in effect for the extended term shall the same
as the price in effect for Alumina scheduled to be delivered but which Seller
was unable to deliver.  Seller shall give Buyer written notice immediately upon
anticipating an inability to deliver.  Seller’s liability for failure to deliver
shall be limited to that portion of the quantity of Alumina which Seller is
unable to deliver.



27.
DEFAULT



27.1
An event of default (“Event of Default”) with respect to a party (the
“Defaulting Party”) shall mean any of the following:



 
(a)
the failure of the Defaulting Party to pay when due any payment required under
this Agreement within 10 Banking Days after written notice thereof;



 
(b)
except to the extent covered by clauses 19 and 26, the failure of the Defaulting
Party to comply in all material respects with its other material obligations
under this Agreement and such failure remains uncured for 10 Banking Days after
written notice thereof;



 
(c)
any representation or warranty made by the Defaulting Party under this Agreement
shall prove to be untrue in any material respect;


 
- 12 -
 
 





 
(d)
the Defaulting Party (i) makes an assignment or any general arrangement for the
benefit of creditors, (ii) files a petition or otherwise commences, authorizes
or acquiesces in the commencement of a proceeding or cause of action under any
bankruptcy or similar law for the protection of creditors, or has such a
petition filed against it and such petition is not withdrawn or dismissed for 30
days after such filing, (iii) otherwise becomes bankrupt or insolvent (however
evidenced), (iv) is unable to pay its debts as they fall due, makes a
composition with its creditors, commits any act of bankruptcy, becomes subject
to an order for winding up or dissolution or to the appointment of an
administrator, examiner, receiver, custodian, liquidator, trustee or other
similar official; or



 
(e)
The occurrence of a material adverse change in the financial standing or
creditworthiness of the Buyer when compared to the Buyer's financial standing as
at the date of the contract which change, in the reasonable opinion of the
Seller, affects Buyer's ability to perform its financial obligations in respect
of this Agreement (including any other transactions between the parties), and
the Buyer fails to provide or procure reasonable security in the form of, inter
alia, a guarantee, letter of credit or other credit support in a form acceptable
to the Seller for the performance of its financial obligations to the Seller in
respect of this Agreement within three (3) Banking Days of the Seller's request
therefore.



27.2
Upon the occurrence and during the continuation of an Event of Default, the
other party (the “Non-Defaulting Party”) may in its sole discretion:



 
(a)
notify the Defaulting Party of an early termination date (which shall be no
earlier that the date of such notice) on which this Agreement and the
transactions contemplated hereunder shall terminate (the “Early Termination
Date”);



 
(b)
withhold any payments due to the Defaulting Party until such Event of Default is
cured; and/or



 
(c)
suspend performance of its obligations under this Agreement until such Event of
Default is cured. If a notice of an Early Termination Date is given under this
Section, the Early Termination Date will occur on the designated date whether or
not the relevant Event of Default is then continuing.



27.3
Once an Early Termination Date is established, the Non-Defaulting Party shall in
good faith calculate its Losses, resulting from the termination of the
transactions(s) contemplated hereunder (the “Terminated Transaction(s)”),
aggregate such Losses with respect to the Terminated Transaction into a single
net amount, and then notify the Defaulting Party of the net amount owed or
owing.  The Non-Defaulting Party will calculate its Losses as of the Early
Termination Date, or, if that is not reasonably practicable, as of the earliest
date thereafter that is reasonably practicable.  If the Non-Defaulting Party’s
aggregate losses and costs exceed its aggregate gains, the Defaulting Party
shall, within 10 Banking Days of its receipt of such notice pay the net amount
to the Non-Defaulting Party, including interest at a rate of 1.5% per month from
the Early Termination Date until paid, plus any other amounts due and owing
under this Agreement to the Non-Defaulting Party.  


 
- 13 -
 
 





27.4
If an Event of Default occurs and/or an Early Termination Date is established,
the Non-Defaulting Party may (at its election) set off any or all amounts which
the Defaulting Party owes to the Non-Defaulting Party under this Agreement
against any or all amounts which the Non-Defaulting owes to the Defaulting Party
under this Agreement.  Notwithstanding any provision to the contrary contained
in this Agreement, the Non-Defaulting Party shall not be required to pay to the
Defaulting Party any net amount due to an early termination until the
Non-Defaulting Party receives confirmation satisfactory to it in its reasonable
discretion that (i) all amounts due and payable as of the Early Termination Date
by the Defaulting Party under all transactions, under this Agreement, or
otherwise with the Non-Defaulting Party have been fully and finally paid, and
(ii) all other obligations of any kind whatsoever of the Defaulting Party to
make any payments to the Non-Defaulting Party or any of its affiliates under
this Agreement or otherwise which are due and payable as of the Early
Termination Date have been fully and finally performed.



27.5
Each party stipulates that the payment obligations set forth in this section for
the damages incurred are a reasonable approximation of the anticipated harm or
loss and acknowledges the difficulty of estimation of actual damages, and each
party hereby waives the right to contest such payments as unenforceable, a
penalty or otherwise.  Neither party shall be entitled to recover any additional
damages as a consequence of such harm or loss.



28.
LIMITED WARRANTY



28.1
Any express or implied condition, warranty, term, guarantee or representation,
statutory or otherwise, not expressly stated in this Agreement is hereby
excluded.



29.
INDIRECT LOSSES



29.1
Neither Seller nor Buyer shall be liable, whether in contract or in tort or
otherwise, for indirect, consequential or special damages or losses of
whatsoever nature, however caused and whether or not a party knew of the
possibility of such damages.



30.
SUSPENSION OF QUOTATIONS



30.1
The metal prices and currency quotations specified under this Agreement are the
quotations in general use for the pricing of the Alumina.



30.2
If any of these price quotations cease to exist or cease to be published or
should no longer be internationally recognised as the basis for the settlement
of Alumina contracts (a “Market Disruption Event”), then upon the request of
either party, Buyer and Seller will promptly use the following methods to agree
on a new pricing basis:



 
(a)
Negotiated Fallback: which means that each party will, promptly upon becoming
aware of the Market Disruption Event, negotiate in good faith to agree with the
other on a relevant price (or a method for determining a relevant price), and,
if the parties have not so agreed on or before the fifth Business Day following
the date of the Market Disruption Event, clause (b) below shall apply.


 
- 14 -
 
 



 
(b)
Dealer Fallback: which means that the parties shall expeditiously and jointly
and in good faith agree on three independent leading dealers in the principal
trading market for the relevant underlying commodity market from among those
dealers with the highest credit standing.  Such dealers shall be appointed to
make a determination of the reasonable price payable for the shipments to be
made under this Agreement taking into consideration the latest available
quotation for the relevant commodity and any other information that, in good
faith, they deem relevant.  The price to be paid under this Agreement shall be
the arithmetic mean of the three prices determined by such dealers, in which
case such calculation shall be binding and conclusive absent manifest error.  If
the parties have not agreed upon the appointment of the dealers on or before the
sixth Business Day following the day on which this clause becomes applicable, or
if a determination of the price cannot be obtained from at least three dealers,
then the dispute shall be referred to arbitration in accordance with clause 22.



31.
INCOTERMS



31.1
Insofar as not inconsistent herewith INCOTERMS 2000 (and any later amendments
thereto) shall apply to this Agreement.



32.
CHANGE OF EVENT



32.1
In the event of any actual or prospective change in the organisation, control or
management of Buyer, including without limitation, a change to the majority
shareholding or privatisation or equivalent process of Buyer, this Agreement
will not be changed or in any way modified and shall continue in full force and
effect.



33.
NOTICES



33.1
All notices, requests and other communications hereunder shall be in writing and
shall be deemed to have been duly given or made when sent by first class mail,
postage paid, or via telex or telefax addressed to:



Century Aluminum Company
2511 Garden Road, Building A, Suite 200, Monterey, CA 93940
Telefax No:                                + 1 (831) 642-9328
Telephone No:                                + 1 (831) 642-9300
Attention:                      General Counsel


Century Aluminum Company
P.O. Box 500, 1627 State Route 271 N., Hawesville, KY 42348
Telefax No:                                + 1 (270) 852-2882
Telephone No:                                + 1 (270) 852-2816
Attention:                      Director of Purchasing


           Glencore AG
Baarermattstrasse 3, P.O. Box 666, CH-6341 Baar, Switzerland
Telefax No:                                + 41 41 709 30 00
Telephone No:                                + 41 41 709 25 59
Attention:


34.
LANGUAGE



34.1
This Agreement is prepared in English and the English language shall be
authoritative and final.


 
- 15 -
 
 



35.
ENTIRE AGREEMENT



35.1
This Agreement constitutes the entire agreement between the parties with respect
to the subject-matter hereof and supersedes any previous agreements between the
parties relating to the subject-matter. Each party acknowledges and represents
that it has not relied on or been induced to enter into this Agreement by any
representation, warranty or undertaking other than those expressly set out in
this Agreement. A party is not liable to the other party for a representation,
warranty or undertaking of whatsoever nature that is not expressly set out in
this Agreement.



36.
REPRESENTATIONS AND WARRANTIES



36.1
Each party represents and warrants to the other that:



36.2
Status:  it is duly organized under the laws of the jurisdiction of its
formation and each possesses the capacity to sue and be sued in its own name and
has the power to carry on its business and to own its property and other assets;



36.3
Power and authority:  it has the power to execute, deliver and perform its
obligations under this Agreement and any related agreements and to carry out the
transactions contemplated by those documents and all necessary corporate,
shareholder and other action has been or will be taken to authorise the
execution, delivery and performance of the same;



36.4
Binding obligations:  its obligations under this Agreement and any related
agreements constitute their legal, valid, binding and enforceable obligations;



36.5
Contraventions:  the execution, delivery and performance by it of this Agreement
does not:



 
(a)
contravene any applicable law or regulation or any order of any governmental or
other official authority, body or agency or any judgment, order or decree of any
court having jurisdiction over it;



 
(b)
conflict with, or result in any breach of any of the terms of, or constitute a
default under, any agreement or other instrument to which it is a party or any
license to which it is subject or by which it or any of its property is bound;
or



 
(c)
contravene or conflict with its constitutional documents;



36.6
Insolvency:  neither it nor any of its affiliates has taken any action nor have
any steps been taken (including the presentation of a petition or the filing or
service of a notice) or legal procedures been started or threatened against it
for winding-up, dissolution or reorganisation, the enforcement of any
encumbrance over its assets or for the appointment of a receiver, administrative
receiver, or administrator, trustee, regulator, supervisor or similar officer of
it or of any of its assets;



36.7
No default:  Neither it nor any of its affiliates is (nor would be with any of
the giving of notice, the lapse of time, the determination of materiality, or
the satisfaction of any other condition) in breach of or in default under any
agreement to which it is a party or which is binding on it or any of its assets
in a manner or to an extent which could reasonably be expected to have a
material adverse effect; and



36.8
Litigation:  no action, litigation, arbitration or administrative proceeding has
been commenced, or is pending or threatened, against it or any of it’s
affiliates which, if decided adversely, could reasonably be expected to have a
material adverse effect and nor is there subsisting any unsatisfied judgment or
award given against it or any of it’s affiliates by any court, arbitrator or
other body.


 
- 16 -
 
 



37.
ILLEGALITY/SEVERABILITY



37.1
If any provision of this Agreement is or becomes illegal, invalid or
unenforceable in any jurisdiction, that shall not affect the legality, validity
or enforceability in that jurisdiction of any other provision of this Agreement;
or the legality, validity or enforceability in any other jurisdiction of that or
any other provision of this Agreement.



38.
NO WAIVER OF RIGHTS



38.1
A failure or delay in exercising any right, power or privilege in respect of
this Agreement will not be presumed to operate as a waiver, and a single or
partial exercise of any right, power or privilege will not be presumed to
preclude any subsequent or further exercise, of that right, power or privilege
or the exercise of any other right, power or privilege.















IN WITNESS WHEREOF the parties have executed this Agreement as of the respective
dates specified below with effect from the Effective Date specified on the first
page of this Agreement.




Accepted:








 

 /s/ Scott T. States    /s/ Andrew Caplan  Century Aluminum Company    Glencore
AG        Place and Date: Hawesville, KY, 16 April 2008    Place and Date: Baar
Switzerland, 14 April 2008      

 









 
- 17 -
 
 

